Citation Nr: 0108145	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-08 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus with post-operative hallux valgus and 
bunionectomy.  

2.  Entitlement to an extension of a temporary total rating 
because of treatment for a service-connected condition 
requiring convalescence beyond November 1998.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to July 
1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a February 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to an evaluation in 
excess of 30 percent for bilateral pes planus with hallux 
valgus and bilateral bunionectomy and determined that a 100 
percent evaluation was warranted for the period of October 
27, 1998 through December 1, 1998 based on surgical or other 
treatment requiring convalescence.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Bilateral pes planus is currently manifested by 
subjective complaints of pain, numbness, swelling, and 
stiffness worse with activity and requiring a cane for 
ambulation, and objective evidence of an unsteady gait 
requiring a cane for ambulation, abnormal weight bearing due 
to pain, pain on motion, fusion, extensive limitations on 
walking and standing, and tenderness with light palpation.  

3.  Clinical records reflect that treatment with padding, 
modified shoe gear and injections provided only short-term 
relief

4.  The veteran underwent surgery of his service-connected 
left foot on October 27, 1998.

5.  The veteran was assigned a temporary total disability 
rating pursuant to 38 C.F.R. § 4.30 from October 27, 1998 
through December 1, 1998.

5.  The evidence of record demonstrates that the veteran's 
left foot surgery required continued convalescence through 
January 31, 1999 because of the necessity for continued use 
of crutches and antibiotics.  



CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for bilateral 
pes planus with post-operative hallux valgus and bunionectomy 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2000).

2.  The criteria for an extension of a temporary total rating 
through January 31, 1999 for a period of post-operative 
convalescence pursuant to 38 C.F.R. § 4.30 have been met.  
38 C.F.R. §§ 4.3, 4.30 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects that in a May 1980 rating 
decision, the RO granted entitlement to service connection 
for bilateral pes planus with bilateral hallux valgus and 
bilateral bunions, evaluated as 30 percent disabling, 
effective from August 1, 1979.

VA treatment records dated in 1990 reflect complaints of 
right leg pain, sinus problems, back pain, and mild hallux 
valgus of the left foot.  

VA clinical records dated in 1993 reflect the veteran 
underwent a bunionectomy of the left foot with screw fixation 
in May 1993.  It was noted the procedure was undertaken 
without incident.  

Upon VA examination dated in April 1996, the veteran 
complained of increased pain in both feet when walking and 
swelling of the right foot when wearing tight shoes.  He also 
reported that both feet would become numb after sitting for a 
long time.  The veteran stated that he was unable to hold 
down a job because he was unable to walk long distances or 
stand for prolonged periods of time.  Physical examination 
revealed the veteran was able to stand, squat, supinate, 
pronate, and rise on both toes and heels bilaterally.  There 
were status post bunionectomy scars noted on both feet.  The 
veteran was able to move the left great toe only with passive 
movement and he was able to move the right great toe with 
active and passive movement.  No deformities were noted and 
the veteran had a steady gait without any antalgic component.  
Diagnoses of bilateral pes planus, bilateral hallux valgus, 
and status post bunionectomies with limited range of motion 
of the great toe and mild pain on range of motion examination 
of the left great toe with passive movement were noted.  A 
radiology report of the feet revealed bilateral pes planus 
and a surgical screw in the first metatarsal of the left 
foot.  There was no evidence of acute injury.  

Upon VA examination dated October 17, 1998, the veteran 
reported that he could not walk without a cane due to pain in 
his feet.  He also reported experiencing pain, stiffness, 
swelling, and fatigue in both feet at rest, becoming worse 
with standing and walking.  He stated that medication 
relieved some of the pain, but not completely.  It was noted 
that the veteran was unable to cook, dress, walk, vacuum, 
drive, grocery shop, mow the lawn, take out the trash, climb 
stairs, or garden because of pain in his feet.  Upon physical 
examination, the examiner noted that the veteran walked with 
a limping and unsteady gait.  There were also signs of 
abnormal weight bearing.  The veteran had limited function of 
standing and walking because of pain in both feet.  There was 
painful motion of the left foot, but no edema.  There were no 
skin or vascular changes.  The examiner noted bilateral flat 
foot deformities with mild hallux valgus.  There was a 25-
degree angulation at the first metatarsophalangeal joint in 
both feet, with 10 degrees of dorsiflexion.  There was no 
movement in the left first metatarsophalangeal joint and 
interphalangeal joint.  The veteran was wearing corrective 
shoes.  A diagnosis of bilateral pes planus with hallux 
valgus and bilateral bunion status post surgery was noted.  
The examiner opined that the veteran was capable of lifting 
20 pounds occasionally and 10 pounds frequently.  The 
examiner noted the veteran would not be able to stand or walk 
for more than one half hour at a time for a total of two 
hours and would not be able to sit for more than six hours.  
He further opined that the veteran could take care of himself 
and do light housework, but could not take out the trash or 
go shopping.  

In October 1998, the veteran complained of pain increased 
with ambulation and shoe wear as well as a painful interspace 
in the left foot.  On October 27, 1998, the veteran underwent 
a neurectomy of the left foot.  A post-operative diagnosis of 
neuroma second and third interspace of the left foot was 
noted.  It was noted that prior conservative treatment had 
failed.  Subsequent clinical records noted the veteran had 
been on crutches and was wearing a post-operative shoe.  

A November 6, 1998 follow-up treatment record reflects that 
the veteran had been taking his bandages off and cleaning his 
foot, despite having been told not to do so.  The veteran 
reported that he had noticed the wound becoming more 
erythematous and exudative since the beginning of November.  
The wound was dehisced and mild erythema periwound and mild 
edema were noted.  It was noted that the wound could not be 
probed due to pain.  Assessments of status post neurectomy of 
the 2nd and 3rd interspace of the left foot with dehiscence of 
the incision and infection secondary to self-treatment, and 
pain were noted.  It was recommended that the veteran keep 
his foot non-weight bearing until the next visit and that he 
wear the post-operative shoe and continue dressing change 
until the infection cleared and was healed.  

In a February 1999 rating decision, the RO continued a 30 
percent evaluation of bilateral pes planus and assigned a 100 
percent temporary total disability evaluation for the period 
from October 27, 1998 through December 1, 1998 based on 
surgical or other treatment necessitating convalescence.  

A November 1998 VA physician statement reflects that the 
veteran had neuroma surgery on the left foot on October 27, 
1998 and should fully recover within three months from the 
date of surgery.  

Upon VA examination dated in June 1999, it was noted that the 
veteran had recently undergone surgery on the left foot for 
fusion.  The veteran reported increased pain with the 
inability to stand for prolonged periods of time.  He also 
reported having to walk with the aid of a cane, otherwise he 
would lose his balance and fall.  The veteran reported 
swelling of his feet causing numbness and tingling in the 
lower extremities.  He reported being unable to brush his 
teeth without resting, being unable to walk long distances, 
being unable to go up and down stairs, take out the trash, or 
mow the lawn.  The examiner noted the veteran had a wide-
based gait and was unable to stand on the toes, heels, or 
tandem gait.  He also noted the veteran did require a cane to 
ambulate.  The veteran walked mostly on the lateral aspect of 
both feet.  There was evidence of abnormal weight bearing on 
the veteran's shoes.  The shoes were worn out on the lateral 
side more so than the medial side.  The examiner noted the 
veteran had limitation of standing and walking secondary to 
pain in his feet.  Flat feet were noted.  Alignment of the 
Achilles tendon could be manipulated.  Painful motion of the 
feet was noted.  On flexion of the first metatarsophalangeal 
joint, they were both fused and there was tenderness.  There 
were no skin or vascular changes, high arches, hammertoes, or 
claw feet noted.  There was no hallux valgus noted.  The feet 
were fused with zero degrees range of motion noted.  The 
veteran did require a shoe insert in order to ambulate.  

Radiological testing revealed post-surgical changes of the 
left foot and degenerative changes in the head and neck of 
the first metatarsal of the right foot.  Diagnoses of 
postoperative flat feet with bunionectomy, hallux valgus, and 
neurectomy of the second and third interspaces of the left 
foot and degenerative arthritis of the right foot were noted.  
The examiner opined that the veteran did have pain with light 
palpation of the skin and extensive limitation on walking.  
The examiner also noted the veteran would need a cane to 
ambulate.  

At his June 1999 RO hearing, the veteran testified that after 
his October 1998 foot surgery, he experienced complications 
of swelling, bleeding, and infection.  He also testified that 
he was able to walk with a cane in January, but his feet did 
not heel until March 1999.  The veteran reported taking 
antibiotics until the middle of January.  He also reported 
that he was unable to return to work.  The veteran testified 
that he was taking Motrin continuously because of pain in his 
feet and that orthopedic shoes have not improved his flat 
foot condition.  He reported experiencing stinging and 
throbbing as well as what felt like a charley horse.  The 
veteran stated that he could walk a block or two before he 
had to sit down because of pain in his feet.  He also 
reported swelling of the feet with or without activity.  

A July 1999 VA clinical record reflects that the veteran 
complained of pain in his foot.  He reported that it felt 
like he was walking on nails.  It was noted that he walked 
with a cane and reported that his gait without the cane was 
too unstable to stand.  A clinical record dated in early 
September 1999 reflects the veteran's foot complaints had 
been treated with padding, modified shoe gear, and injections 
with short-term relief.  

A September 1999 VA operation report reflects the veteran 
underwent a neurectomy of the second and third interspace of 
the left foot with hardware removal of the first metatarsal.  
A postoperative diagnosis of stump neuroma of the second and 
third interspaces of the left foot was noted.  

A September 1999 VA physician statement reflects that the 
veteran would be nonweight bearing in a cast for four weeks 
and it was anticipated that he would be able to return to 
work by December 17, 1999.

VA treatment records dated in September and October 1999 
reflect the veteran's left foot was healing well post-
operatively and with no signs of infection.  On September 22, 
1999, the veteran requested a note to return to work and 
reported that his foot was feeling much better.  

In an October 1999 rating decision, the RO assigned a 100 
percent evaluation for the period from September 17, 1999 to 
November 1, 1999 based on surgical treatment necessitating 
convalescence.  The RO also denied entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities.  

VA treatment records dated in November 1999 reflect the 
veteran complained of increased pain on the bottom of his 
foot.  It was noted that he continued to use crutches and a 
walker.  Examination of the left foot revealed the wounds 
were well healed dorsally and plantarly with no signs of 
edema, erythema, or increase in local temperature.  There was 
increased tenderness with palpation of the central aspect of 
the left plantar wound.  There was no bogginess palpable at 
the plantar left foot.  Mild plantar hyperkeratosis along the 
plantar incision was noted.  Left foot dorsal wound mild 
tenderness at the third intermetatarsal space was also noted.  

A November 1999 statement from a VA physician reflects that 
it was anticipated that the veteran would recover from the 
September 1999 surgery sufficiently to ambulate with full 
weight bearing by January 31, 2000.  The physician stated it 
was also anticipated that the veteran could return to a full 
weight-bearing job by January 31, 2000.  

In a December 1999 rating decision, an extension of a 100 
percent evaluation was assigned for the period from November 
1, 1999 to December 1, 1999 based on surgical or other 
treatment necessitating convalescence.  

Analysis

I.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The veteran's service connected bilateral pes planus is 
currently evaluated as 30 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5276, which provides that 
a 30 percent evaluation is warranted for severe bilateral pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral pes planus with extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

A review of the evidence of record reflects that the 
veteran's bilateral pes planus is currently manifested by 
subjective complaints of pain, numbness, swelling, and 
stiffness worse with activity and requiring a cane for 
ambulation.  The veteran has also complained of charley horse 
like cramping in his foot.  The record further reflects 
objective evidence of limping and an unsteady gait requiring 
a cane for ambulation, abnormal weight bearing due to pain, 
pain on motion, fusion, extensive limitations on walking and 
standing, and tenderness with light palpation.  Clinical 
records also reflect that treatment with padding, modified 
shoe gear and injections provided only short-term relief.  

The Board is of the opinion that this evidence more nearly 
approximates to a 50 percent evaluation in that it 
demonstrates pronounced bilateral pes planus with extreme 
tenderness of the plantar surfaces of the feet, and abnormal 
weight bearing not improved by orthopedic shoes or 
appliances.  Thus, entitlement to a 50 percent evaluation for 
bilateral pes planus is warranted.  


II.  Extension of Temporary Total Disability

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for a period of one, 
two, or three months.  Awards are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the firs day of the month following hospital 
discharge or outpatient release.  See 38 C.F.R. § 4.30.  

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in:

(1) surgery necessitating at least one month of post-
operative convalescence (See 38 C.F.R. § 4.30(a)(1));

(2) surgery with severe post-operative residuals such 
as incompletely healed surgical wounds, stumps of 
recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
the continued use of a wheelchair or crutches 
(regular weight-bearing prohibited) (See 38 C.F.R. 
§ 4.30(a)(2)); or

(3) immobilization by case, without surgery, or one 
major joint or more.  (See 38 C.F.R. § 4.30(a)(3)).

Extensions of one to three months, beyond the initial three 
months, may be made under 38 C.F.R. § 4.30(a)(1), (2), or 
(3).  Extensions of one or more months up to six months, 
beyond the initial six-month period may be made only under 
38 C.F.R. § (a)(2) or (3) upon the approval of the 
Adjudication Officer.  See 38 C.F.R. § 4.30(b).  

A review of the evidence of record reflects that in a 
February 1999 rating decision, the RO assigned a 100 percent 
evaluation for the period from October 1998 to December 1, 
1998 based on surgical or other treatment necessitating 
convalescence.  A clinical record dated November 6, 1998 
reflects that the veteran had an infection in his wound 
secondary to self-treatment.  It was noted that the veteran 
requested an additional three weeks of convalescence leave.  
It was recommended that the veteran remain on non-weight 
bearing status until his next visit.  A follow-up appointment 
was scheduled for November 10, 1998.  The record is silent 
for any additional clinical notes regarding the feet until 
six or seven months later.  However, at his June 1999 RO 
hearing, the veteran testified that he remained on 
antibiotics and crutches until the middle of January.  

The Board is cognizant of the lack of clinical records 
documenting the continued use of crutches and antibiotics 
until the middle of January 1999.  However, the record is 
also silent for any clinical notations that the veteran 
failed to keep or appear for scheduled follow-up 
appointments.  Additionally, the necessity for the continued 
use of crutches warrants a temporary total convalescence 
rating.  

Upon consideration of the record, the Board is of the opinion 
that there is an approximate balance of positive and negative 
evidence regarding the merits of this issue.  Thus, in light 
of the veteran's testimony that he continued to require the 
use of crutches and antibiotics through the middle of January 
as a result of the October 27, 1998 foot surgery, and with 
all reasonable doubt resolved in favor of the veteran, 
extension of a temporary total rating through January 31, 
1999 for a period of post-operative convalescence is 
warranted.  






(Continued on the next page)


ORDER

Entitlement to a 50 percent evaluation for bilateral pes 
planus is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  

Entitlement to an extension of a temporary total rating 
through January 31, 1999 for a period of post-operative 
convalescence pursuant to 38 C.F.R. § 4.30 is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

